Citation Nr: 0529503	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
1994, for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date prior to January 2, 
2002, for the grant of service connection for erectile 
dysfunction.

3.  Entitlement to an effective date prior to January 2, 
2002, for the grant of special monthly compensation for the 
loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1974.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO effectuated a March 2003 decision in which 
the Board granted service connection for schizophrenia by 
assigning an effective date of January 3, 1996, for the grant 
of service connection.  In a May 2004 rating decision the RO 
granted service connection for erectile dysfunction and 
awarded special monthly compensation for the loss of use of a 
creative organ with an effective date of July 11, 2003.  The 
veteran perfected appeals of the effective dates assigned for 
the grants of service connection for schizophrenia and 
erectile dysfunction, and the award of special monthly 
compensation.  For good cause shown, his motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

In a July 2003 rating decision the RO revised the effective 
date for the grant of service connection for schizophrenia to 
December 2, 1994.  Furthermore, in an October 2004 rating 
decision the RO revised the effective date for the grant of 
service connection for erectile dysfunction and special 
monthly compensation to January 2, 2002.  The veteran has not 
withdrawn his appeal of the effective dates assigned, and 
contends that he is entitled to an effective date in February 
1974 for all the claimed disabilities.  The Board finds, 
therefore, that these issues remain in contention.


FINDINGS OF FACT

1.  In an August 1989 decision the Board denied entitlement 
to service connection for a psychiatric disorder, and in an 
August 1993 decision the Board denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of those decisions and did not 
successfully appeal the decisions, and those decisions are 
final.

2.  Following the August 1993 decision the veteran did not 
again claim entitlement to service connection for a 
psychiatric disorder until December 2, 1994.

3.  On March 30, 2000, the veteran submitted an informal 
claim for service connection for erectile dysfunction.

4.  The veteran did not submit a claim, either formal or 
informal, for service connection for erectile dysfunction 
prior to March 30, 2000.

5.  The medical evidence indicates that the veteran was 
suffering from erectile dysfunction on March 30, 2000, that 
was secondary to his service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to December 2, 
1994, for the grant of service connection for schizophrenia 
is not shown as a matter of law.  38 U.S.C. § 4004(b) (1988); 
38 U.S.C.A. § 7104(b) (West 1991); 38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 19.104 (1989); 38 C.F.R. § 20.1100 
(1993); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2005).

2.  The criteria for an effective date of March 30, 2000, for 
the grant of service connection for erectile dysfunction and 
the award of special monthly compensation for loss of use of 
a creative organ are met.  Entitlement to an effective date 
prior to March 30, 2000, is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.157, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claims

The Board has considered the statutory and regulatory 
provisions pertaining to VA's duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §3.159 (2005).  These provisions are generally 
applicable to all claims for benefits under the laws 
administered by VA.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
fulfill the duties to notify and to assist is not prejudicial 
to the veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to notify 
or assist if, based on the facts of the case, entitlement to 
an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per 
curium).  

As discussed below, the veteran is not entitled to an earlier 
effective date for the grant of service connection for a 
psychiatric disorder as a matter of law.  His entitlement to 
an earlier effective date for the grant of service connection 
for erectile dysfunction and special monthly compensation is 
dependent on when VA received a claim for such benefits, 
which must be based on the evidence already of record.  See 
Lapier v. Brown, 5 Vet. App. 215 (1993) (entitlement to an 
earlier effective date cannot be established with the receipt 
of new evidence).   In addition, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection for erectile dysfunction in October 2003.  VA's 
General Counsel has held that if, in response to notice of 
its decision on a claim for which VA has already provided 
notice, VA receives a notice of disagreement that raises a 
new issue, the statute does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  The Board finds, 
therefore, that failure to notify the veteran of the evidence 
needed to substantiate his appeals of the effective dates is 
not prejudicial to him because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C. § 4004(b) 
(1988); 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 
(1989); 38 C.F.R. § 20.1100 (1993).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2005).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA will be accepted as an 
informal claim for benefits.  The date of the outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of the claim.  These provisions apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157 (2005).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2005).  In addition, the 
effective date for a reopened claim is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2005).  The "date of the claim" means 
the date of the application based on which benefits are 
awarded, not the original claim for service connection.  See 
Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd 349 
F.3d 1326 (Fed. Cir. 2003).



Effective Date of Service Connection for Psychiatric Disorder

The evidence in the claims file shows that the veteran 
initially claimed entitlement to service connection for a 
psychiatric disorder in November 1977.  The RO denied the 
claim for service connection in May 1978.  The veteran was 
notified of the May 1978 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1977).  He again claimed entitlement to 
service connection for a psychiatric disorder on multiple 
occasions, and each time the RO determined that new and 
material evidence had not been submitted.  

On appeal of the RO's March 1988 decision, in an October 1989 
decision the Board denied service connection for a 
psychiatric disorder by finding that new and material 
evidence had not been received to reopen the previously 
denied claim.  The veteran appealed that decision to the 
Court, but the Court dismissed the appeal in April 1990 
because the notice of disagreement was filed prior to 
November 1988, and the Court did not have jurisdiction to 
hear the appeal.  See The Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 301(a), 102 Stat. 4105 (1988) (codified at 
38 U.S.C.A. Chapter 72).  For that reason the October 1989 
Board decision is final.  38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1989).

In October 1990 the veteran claimed entitlement to service 
connection for PTSD.  In a July 1992 rating decision the RO 
denied that claim, and the veteran appealed.  In an August 
1993 decision the Board denied entitlement to service 
connection for PTSD by finding that the veteran had not 
served in combat and that his claim was not supported by 
corroborating evidence of an in-service stressor.  The 
veteran appealed the Board's August 1993 decision to the 
Court, but the Court dismissed the appeal in September 1994.  
For that reason the Board's August 1993 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1993).

On December 2, 1994, the RO received an additional claim for 
service connection for "an acquired nervous disorder."  In 
a March 1995 rating decision the RO again determined that new 
and material evidence had not been received to reopen the 
previously denied claims.  In a statement received January 
31, 1996, the veteran claimed entitlement to service 
connection for PTSD and schizophrenia.  The RO denied that 
claim in April 1997 by finding that new and material evidence 
had not been received.  The veteran appealed the RO's April 
1997 decision, and in an August 2000 decision the Board found 
that new and material evidence had been received, and 
reopened the previously denied claim for service connection 
for schizophrenia.  That evidence consisted of a medical 
opinion indicating that the psychiatric symptoms for which 
the veteran was treated in December 1974, within a year of 
his separation from service, represented the onset of his 
currently diagnosed schizophrenia.  Following additional 
development, in March 2003 the Board granted service 
connection for schizophrenia.

In effectuating the Board's March 2003 decision the RO found 
that the new and material evidence had been received within 
one year of the RO's March 1995 decision and, in accordance 
with 38 C.F.R. § 3.156(b), related back to the December 1994 
claim.  The RO then established an effective date of December 
2, 1994, for the grant of service connection for 
schizophrenia.

The veteran contends that he is entitled to an effective date 
in February 1974, following his separation from service, for 
the grant of service connection for schizophrenia.  Because 
the October 1989 and August 1993 denials of service 
connection are final, however, an effective date based on any 
claim submitted prior to August 1993 is precluded as a matter 
of law: "The statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.  The rule 
of finality regarding an original claim implies that the date 
of that claim is not to be a factor in determining an 
effective date if the claim is later reopened." Sears, 16 
Vet. App. at 248.

Following the August 1993 decision the veteran did not again 
claim entitlement to service connection for a psychiatric 
disorder until December 2, 1994.  The Board determined that 
he submitted new and material evidence and reopened the 
previously denied claim on that basis.  The proper effective 
date for the grant of service connection is, therefore, the 
date of receipt of the new claim, which is December 2, 1994.  
See Leonard v. Principi, 17 Vet. App. 447, 451 (2004), aff'd 
405 F.3d 1333 (Fed. Cir. 2005) (the effective date of an 
award based on a claim to reopen is the date of the claim to 
reopen); 38 C.F.R. § 3.400(q) (2005).  For these reasons the 
Board has determined that entitlement to an effective date 
prior to December 2, 1994, is not shown as a matter of law.

Effective Date of Service Connection for Erectile Dysfunction 
and 
Special Monthly Compensation

The veteran claimed entitlement to service connection for 
"swollen and painful testicles" in March 1974, the month 
following his separation from service.  In a July 1974 rating 
decision the RO granted service connection for chronic 
prostatitis with epididymitis, and assigned a non-compensable 
rating.  In an April 1981 rating decision the RO increased 
the rating from zero to 10 percent, and in an October 1992 
rating decision the RO increased the rating from 10 to 
20 percent.

The veteran's VA treatment records show that he has received 
intermittent treatment for chronic prostatitis with 
epididymitis since 1974.  He was found to have oligospermia 
in December 1976, with infertility of unknown etiology, but 
did not report any difficulty in achieving or maintaining an 
erection.  He was found to have a low sperm count in May 
1989, but his sperm count returned to normal in June 1989 
when a urinary tract infection resolved.  In November 1989 he 
reported that he was unable to have sexual intercourse due to 
low back pain.  In October 1991 he reported having difficulty 
achieving an erection, and the report of a September 1992 VA 
examination indicates that he then complained of erectile 
dysfunction.  The VA treatment records and report of the 
September 1992 VA examination cannot constitute informal 
claims for service connection for erectile dysfunction, 
however, because the provisions of 38 C.F.R. § 3.157 apply 
only if service connection for the disability has been 
previously established or a claim for service connection is 
filed within one year.  See Lalonde v. West, 12 Vet. App. 377 
(1999).

There is no additional evidence pertaining to erectile 
dysfunction until March 2000.  During a March 2000 hearing, 
which was conducted in conjunction with the veteran's appeal 
of the rating assigned for prostatitis and epididymitis, he 
testified that he was then impotent and had been given a 
vacuum pump to allow an erection.  He did not claim that the 
erectile dysfunction was secondary to a service-connected 
disability.  In a statement received at the RO on March 30, 
2000, however, he asserted that his impotence was due to his 
service-connected prostatitis and epididymitis.  By applying 
a liberal interpretation to that statement, the Board finds 
that the March 30, 2000, statement constituted an informal 
claim for service connection for erectile dysfunction.  See 
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA 
is required to "give a sympathetic reading to the veteran's 
filings by determin[ing] all potential claims raised by the 
evidence . . . .").  That claim remained pending and 
unadjudicated until May 2004, when the RO granted service 
connection and special monthly compensation.

A VA medical examiner in April 2004 found that the erectile 
dysfunction was secondary to the medication that the veteran 
took for his psychiatric disorder.  Service connection for 
the psychiatric disorder has been established, with an 
effective date prior to March 2000.  The requirements for a 
grant of service connection for the erectile dysfunction 
were, therefore, met as of the date of the March 2000 
informal claim for service connection.  For these reasons the 
Board finds that the veteran is entitled to an effective date 
of March 30, 2000, for the grant of service connection for 
erectile dysfunction and the award of special monthly 
compensation for loss of use of a creative organ.  

The veteran contends that he is entitled to an effective date 
in February 1974 for the grant of service connection for 
erectile dysfunction and the award of special monthly 
compensation.  The evidence does not indicate, however, that 
he suffered from erectile dysfunction until long after his 
separation from service.  Regardless, he did not submit a 
claim, either formal or informal, for service connection for 
erectile dysfunction until March 30, 2000.  The Board finds, 
therefore, that entitlement to an effective date prior to 
March 30, 2000, is not shown as a matter of law.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (an application in the 
form prescribed by VA must be filed in order to protect an 
effective date).  




ORDER

The appeal to establish entitlement to an effective date 
prior to December 2, 1994, for the grant of service 
connection for schizophrenia is denied.

An effective date of March 30, 2000, is awarded for the grant 
of service connection for erectile dysfunction and the award 
of special monthly compensation for loss of use of a creative 
organ, subject to the laws and regulations pertaining to the 
payment of monetary benefits.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


